                         Case 21-10457          Doc 5       Filed 03/01/21         Page 1 of 14




                          IN
                          I THE UN
                                 NITED STA
                                         ATES BANKKRUPTCY COURT
                              FOR THE DIST
                                         TRICT OF D
                                                  DELAWARRE

                                                                   Chaapter 11
In re:
                                                                   Case No. 21-10457 ( )
                 a 1
     V, INC., et al.,
MOBITV
                                                                   Joinnt Administrration Requeested
                                       Deebtors.


                          DEBTORS
                          D      ’ APPLICA
                                         ATION FOR
                                                 R APPOINT
                                                         TMENT
                         OF
                         O STRETT
                                TO AS CLAIMS AND N
                                                 NOTICINGG AGENT

                    The above-captio
                                   oned debto
                                            ors and debbtors in poossession ((collectively,, the

“Debtorss”) hereby fiile this appliication (the “Applicatioon”) for the entry of an order appoiinting

Stretto (““Stretto”)2 as claims and
                                  d noticing ag
                                              gent (“Claim
                                                         ms and Noticcing Agent”)) in these chhapter

11 cases effective nu
                    unc pro tuncc to the Petitiion Date. Inn support off this applicaation, the Deebtors

submit the
       t   Declarattion of Sheeryl Betancee (the “Betaance Declarration”), atttached heretto as

Exhibit B.
        B In furtherr support of the
                                 t Applicattion, the Debbtors respecttfully represeent as follow
                                                                                               ws:

                                         JURISDICT
                                         J       TION AND VENUE

                    1.       The Uniteed States Baankruptcy C
                                                            Court for thhe District oof Delawaree (the

“Court”) has jurisdiiction over this matter pursuant too 28 U.S.C
                                                                C. §§ 157 annd 1334 andd the

Amended
      d Standing Order
                 O     of Refference from
                                        m the Unitedd States Disttrict Court fo
                                                                             for the Distrrict of

Delaware, dated Feb
                  bruary 29, 2012.
                             2     This iss a core procceeding purrsuant to 28 U.S.C. § 1557(b).

Pursuant to Rule 90
                  013-1(f) of the
                              t Local Rules
                                      R     of Bannkruptcy Prractice and P
                                                                         Procedure oof the

United States
       S      Bankrruptcy Courtt for the Disstrict of Dellaware (the “Local Rulees”), the Deebtors


1
    The Deb btors in these chapter
                           c       11 casees and the last four digits of each Debtor’s U.S. tax identtification numbber are
    as follow
            ws: MobiTV, Inc. (2422) and  d MobiTV Serv   vice Corporatioon (8357). Thee Debtors’ maiiling address iss 1900
    Powell Street,
            S       9th Floo
                           or, Emeryville, CA 94608.
2
    Stretto iss the trade nam
                            me of Bankruptccy Managemen
                                                      nt Solutions, Innc. and its subssidiaries.




DOCS_LA:336191.4
                        Case 21-10457     Doc 5     Filed 03/01/21     Page 2 of 14




consent to
        t the entry of
                    o a final ord
                                der by the Court
                                           C     in connnection withh this matter to the extennt that

it is laterr determined
                      d that the Court, absentt consent of the parties, cannot enteer final ordeers or

judgmentt consistent with
                     w Article III of the United
                                          U      State C
                                                       Constitution.

                   2.      Venue is proper
                                    p      pursu
                                               uant to 28 U. S.C. §§ 1408 and 1409.

                   3.      The bases for the relieef requestedd herein are section 156((c) of Title 28 of

the Uniteed States Code, section 105(a)
                                 1      of thee Bankruptcyy Code, Loccal Rules 20002-1(f) and 99013-

1(m), an
       nd the Courrt’s Protocol for the Em
                                         mployment of Claims aand Noticinng Agents U
                                                                                   Under

28 U.S.C
       C. § 156(c), instituted
                    i          by
                                y the Office of the Clerkk of the Bannkruptcy Coourt (the “Cllerk”)

on Febru
       uary 1, 2012 (the “Claims Agent Prottocol”).

                                            BAC
                                              CKGROUND
                                                     D

A.      Case
        C    Backgrround

                   4.      On the daate hereof (tthe “Petitionn Date”), thee Debtors ccommenced these

chapter 11
        1 cases (thee “Chapter 11
                               1 Cases”) by
                                         b filing volluntary petittions for reliief under chhapter

11 of thee Bankruptccy Code. Th
                              he Debtors continue
                                         c        to manage andd operate thheir businessses as

debtors in
        i possessio
                  on under secctions 1107((a) and 11008 of the Baankruptcy C
                                                                           Code. No truustee,

examinerr, or statutorry committeee of creditorss has been apppointed in tthese Chapteer 11 Cases.

                   5.      The Debttors are leading provviders of ennd-to-end iinternet prootocol

streaming
        g television services (“IPTV”) throu
                                           ugh which thhe Debtors pprovide a video platform
                                                                                          m and

technolog
        gy that streaams content from leadin
                                           ng televisionn providers ssuch as HBO
                                                                               O, Fox, the Walt

Disney Company,
       C        NB
                 BC, CBS, an
                           nd others. The Debtors ooffer their IP
                                                                PTV servicees and technoology

to cable television
         t          op
                     perators, bro
                                 oadband prov
                                            viders, and ccellular deviice carriers vvia its propriietary




                                                      2
DOCS_LA:336191.4
                        Case 21-10457     Doc 5     Filed 03/01/21       Page 3 of 14




                    ustomizable, white label application, allowing thhe Debtors’ oover 125 bussiness
cloud-based, fully cu

customerrs to providee television content
                                  c       to ov
                                              ver 300,000 eend-user subbscribers.

                   6.      Additionall informatio
                                                on regardingg the Debttors’ businesses and caapital

structure, as well as a description
                                  n of the even
                                              nts precipitatting the filinng of these C
                                                                                      Chapter 11 C
                                                                                                 Cases,

is set fortth in the first day declaraation of Terrri Stevens, fi
                                                               filed concurreently herewiith.

                                        RELIEF
                                             F REQUEST
                                                     TED

                   7.      By this Ap
                                    pplication, pursuant
                                                p        to 28 U.S.C. § 156(c), thee Debtors reequest

the entry
        y of an ordeer, substantiially in the form attachhed hereto aas Exhibit A (the “Propposed

Order”), appointing Stretto as cllaims and no
                                            oticing agennt (“Claims and Noticinng Agent”) iin the

Chapter 11 Cases efffective nunc pro tunc to the
                                             t Petition Date.

                                          BASIS FOR RELIIEF

                   8.      The Debto
                                   ors request entry of an orrder appointting Stretto aas the Claim
                                                                                                  ms and

Noticing Agent in these Chap
                           pter 11 Casees, includinng assumingg full respoonsibility foor the

distributiion of noticees and the maintenance, processing, and docketinng of proofss of claim filled in

these Ch
       hapter 11 Caases. The Debtors’
                             D        seleection of Sttretto to act as the Claims and Notticing

Agent saatisfies the Claims
                     C      Agentt Protocol in
                                             n that the Debbtors obtainned and revieewed engageement

proposalss from at leaast two otheer court-apprroved claimss and noticinng agents too ensure seleection

through a competitiive process..        Moreoveer, the Debttors submitt, based on all engageement

proposalss obtained and revieweed, that Strretto’s rates are compeetitive and rreasonable ggiven

Stretto’s quality of services
                     s        and
                                d expertise. The terms oof Stretto’s retention arre set forth iin the

Engagem
      ment Agreem
                ment attach
                          hed as Exh
                                   hibit 1 to tthe Proposeed Order (the “Engageement




                                                      3
DOCS_LA:336191.4
                        Case 21-10457       Doc 5       Filed 03/01/21     Page 4 of 14




Agreemeent”); provid
                   ded that the Debtors
                                D       are seeking appproval solelyy of the term
                                                                                ms and proviisions

of the En
        ngagement Agreement
                  A         ass set forth in
                                           n this applicaation and thee Proposed O
                                                                                 Order.

                   9.      Although the Debtorss have not yet filed thheir schedulles of assetss and

liabilitiess, they anticiipate that theere will be hundreds
                                                   h        of entities to bbe noticed. L
                                                                                        Local Rule 22002-

1(f) prov
        vides that “[ii]n all cases with more than 200 creeditors or paarties in inteerest listed oon the

creditor matrix,
         m       unleess the Courrt orders oth
                                             herwise, the debtor shalll file [a] mootion [to rettain a

claims an
        nd noticing agent] on th
                               he first day of the case or within seeven (7) dayys thereafter.” In

view of the number of anticipatted claimantts and the ccomplexity oof the Debtoors’ businesss, the

Debtors submit thatt the appoin
                              ntment of a claims annd noticing agent is reequired by L
                                                                                     Local

Rule 200
       02-1(f) and is otherwisee in the best interests of both thee Debtors’ estates and their

creditors.

                   10.     Bankruptccy Rule 2002
                                               2 generally rregulates whhat notices m
                                                                                    must be givven to

creditors and other parties
                    p       in in
                                nterest in ban
                                             nkruptcy caases. Fed. R
                                                                   R. Bankr. P. 2002(f). U
                                                                                         Under

Bankrupttcy Rule 200
                   02(f), the Co
                               ourt may direect that som
                                                       me person othher than the Clerk give nnotice

of the varrious matterrs described below.
                                   b      Morreover, sectioon 156(c) off Title 28 of the United S
                                                                                                States

Code, wh
       hich governss the staffing
                                g and expensses of a bankkruptcy courrt, authorizess the Court tto use

“facilities” or “serv
                    vices” otheer than the Clerk forr administraation of baankruptcy ccases.

Specificaally, the statu
                       ute states, in
                                    n relevant parrt:

                   Any court
                         c       may utilize
                                     u       facilitties or serviices, either on or off thhe
                   court’s premises,, which peertain to thhe provisionn of noticees,
                   dockeets, calendars and other administratiive informattion to partiies
                   in casses filed und
                                     der the proviisions of titlee 11, Unitedd States Codde,
                   wheree the costs off such facilitties or servicces are paidd for out of thhe
                   assets of the estatte and are not charged tto the United States. Thhe


                                                         4
DOCS_LA:336191.4
                      Case 21-10457        Doc 5     Filed 03/01/21      Page 5 of 14




                   utilizaation of succh facilities or services shall be suubject to succh
                   condittions and liimitations as a the pertinnent circuit council maay
                   prescrribe.


                   11.     In addition
                                     n, Local Rule 2002-1(f) pprovides:

                   Upon motion of th  he debtor orr trustee, at aany time witthout notice or
                   hearin
                        ng, the Courrt may autho  orize the rettention of a notice and//or
                   claimss clerk under 28 U.S.C. § 156(c). Inn all cases w with more than
                   200 creditors
                        c          or parties in innterest listedd on the crreditor matriix,
                   unlesss the Court orders
                                     o      otherwwise, the debbtor shall fille such motioon
                   on thee first day of
                                     o the case oro within seven days thhereafter. Thhe
                   noticee and/or claiims clerk sh
                                                 hall comply with the Prrotocol for thhe
                   Emplo oyment off Claims and Nooticing Aggents undder
                   28 U.SS.C. § 156(cc) (which caan be foundd on the Court’s websitte)
                   and shhall perform the [claims and noticingg services].

       ngly, Bankru
Accordin          uptcy Rule 2002,
                             2     Local Rule
                                         R 2002-11(f), and secttion 156(c) oof Title 28 oof the

United States
       S      Code empower th
                            he Court to utilize outsside agents and facilitiees for noticee and

claims pu
        urposes, prov
                    vided that th
                                he Debtors’ estates
                                            e       bear tthe cost of ssuch servicess.

                   12.     For all of the foregoin
                                                 ng reasons, tthe Debtors believe thatt the appointtment

of Stretto
         o as the Claiims and Notiicing Agent in the Chappter 11 Cases is necessarry and in thee best

interests of the Debttors, their esstates and creditors, andd all parties iin interest. Furthermoree, the

Debtors respectfully
        r            submit thatt the fees an
                                            nd expenses that would be incurred by Stretto uunder

the propo
        osed engagem
                   ment would be administtrative in natture and, theerefore, shouuld not be suubject

to standaard fee appliccation procedures of professionals.

                   13.     By separatte applicatio
                                                 on, the Debtoors intend too seek authoorization to rretain

and emp
      ploy Stretto
                 o as the ad
                           dministrativee agent in these Chappter 11 Cases, pursuannt to

section 327(a) of thee Bankruptcy
                                y Code, becaause the adm
                                                       ministration of the Chappter 11 Casess will

require Stretto
        S       to perrform duties outside the scope
                                               s     of 28 U.S.C. § 1566(c).



                                                       5
DOCS_LA:336191.4
                     Case 21-10457       Doc 5     Filed 03/01/21      Page 6 of 14



A.      Stretto’s Qua
                    alifications

                   14.   Stretto is a chapter 11 adminiistrator com
                                                                  mprised of leading inddustry

professio
        onals with siignificant ex
                                 xperience in
                                            n both the leegal and adm
                                                                    ministrative aspects of llarge,

complex chapter 11 cases.          Stretto’s prrofessionals have expeerience in noticing, claims

administrration, soliciitation, ballo
                                    oting, and faacilitating otther adminisstrative aspeects of chaptter 11

cases and
        d experiencee in matters of
                                 o this size and
                                             a complexxity. Stretto’’s professionnals have actted as

official claims
         c      and noticing
                    n        ageent in many large bankrruptcy casess in this disttrict and in other

districts nationwide. Stretto has developed
                                          d efficient annd cost-effeective methoods to handlle the

volumino
       ous mailingss associated with the no
                                          oticing and cclaims proceessing portioons of chaptter 11

cases to ensure the efficient,
                    e          ord
                                 derly and fair treatment oof creditors,, equity secuurity holderss, and

all partiees in interest. Stretto’s active
                                    a      and fo
                                                ormer cases iinclude: In rre VIVUS, Innc., Case Noo. 20-

11779 (L
       LSS) (Bankrr. D. Delaware July 10,, 2020); In rre Maines P
                                                                Paper & Foood Service, Inc.,

Case No. 20-11502 (KBO)
                  (     (Ban
                           nkr. D. Del. June
                                        J    12, 20220); In re AP
                                                                PC Automottive Technollogies

Intermed
       diate Holding
                   gs, LLC, Caase No. 20-11466 (CSS
                                                  S) (Bankr. D
                                                             D. Del. Junee 4, 2020); In re

Basin Trransload, LL
                   LC, Case No. 20-11462 (JTD)
                                         (     (Bankkr. D. Del. JJune 3, 20200); In re Supperior

Air Charrter, LLC, Caase No. 20-1
                                11007 (CSS)) (Bankr. D. Del. Apr. 29, 2020); In re True Relligion

Apparel, Inc., Case No.
                    N 20-1094
                            41 (CSS) (Baankr. D. Dell. Apr. 14, 22020); In re Ravn Air G
                                                                                       Group,

Inc., Casse No. 20-1
                   10755 (BLS
                            S) (Bankr. D.
                                       D Del. Appr. 7, 2020)); In re Rudy’s Barberrshop

Holdingss, LLC, Casee No. 20-10
                              0746 (LSS) (Bankr. D. D
                                                    Del. Apr. 6,, 2020); In re API Ameericas

Inc., Casse No. 20-10
                    0239 (CSS) (Bankr. D. Del.
                                          D Feb. 4,, 2020); In rre REVA Meedical, Inc., Case

No. 20-10072 (JTD) (Bankr. D. Del.
                              D Jan. 16,, 2020).




                                                     6
DOCS_LA:336191.4
                     Case 21-10457      Doc 5      Filed 03/01/21      Page 7 of 14




                   15.   By appoin
                                 nting Stretto as the Claim
                                                          ms and Notiicing Agent in these Chhapter

11 Casess, the distrib
                     bution of nottices and thee processingg of claims w
                                                                       will be expeedited, and C
                                                                                               Clerk

will be relieved
        r        of the adminisstrative burd
                                           den of proccessing whaat may be aan overwhellming

number of
       o claims.

B.      Services to be
                    b Provided

                   16.   This appliication pertaains only too the work to be perfoormed by Stretto

under thee Clerk’s dellegation of duties
                                  d      permittted by 28 U
                                                          U.S.C. § 156((c) and Locaal Rule 20022-1(f).

Any worrk to be perfformed by Stretto outsid
                                           de of this scoope is not coovered by thhis application or

by any order granting approval hereof.
                               h       Speccifically, Strretto will perform the foollowing taskks, as

necessary
        y, in its role as Claims an
                                  nd Noticing Agent, as w
                                                        well as all quuality controll relating theereto:

                         (a)    Preepare and seerve requiredd notices andd documentss in these chhapter
                                11 cases in accordance with the Bankruptcyy Code andd the
                                Baankruptcy Ru  ules in the fo
                                                            form and maanner directeed by the Deebtors
                                and d/or the Coourt, includi ng (i) noticee of the coommencement of
                                theese Chapterr 11 Cases and the innitial meetiing of credditors,
                                (ii)) notice of any claims bar date, (iii) notices of transfers of
                                claaims, (iv) nootices of obbjections too claims annd objectionns to
                                tran nsfers of cllaims, (v) nootices of anny hearings on a disclosure
                                staatement and d confirmatiion of the Debtors’ pplan or planns of
                                reoorganization,, includingg under Bankruptcyy Rule 30117(d),
                                (vii) notice of the effectivve date of aany plan, annd (vii) all other
                                nottices, orders, pleadings, publicationss and other ddocuments aas the
                                Deebtors or Cou urt may deem m necessary or appropriate for an orrderly
                                adm ministration of these Ch apter 11 Casses;

                         (b)    Maaintain an offficial copy of the Debttors’ scheduules of assets and
                                liab
                                   bilities and statements of financiial affairs ((collectivelyy, the
                                “Scchedules”), listing thee Debtors’ known creditors andd the
                                ammounts owed thereto;

                         (c)    Maaintain (i) a list of all potential crreditors, equuity holders, and
                                oth
                                  her parties-inn-interest annd (ii) a coree mailing listt consisting of all
                                parrties described in Bankruuptcy Rule 22002(i), (j), aand (k) and those
                                parrties that have
                                                h      filed a notice oof appearannce pursuannt to


                                                     7
DOCS_LA:336191.4
                   Case 21-10457    Doc 5      Filed 03/01/21      Page 8 of 14




                            Baankruptcy Ru ule 9010; uppdate and m  make said listts available upon
                            req
                              quest by a paarty-in-intereest or the Cleerk;

                      (d)   Furrnish a noticce to all pottential credittors of the laast date for filing
                            prooofs of claimm and a form m for filing a proof of claim, after such
                            nottice and fo orm are appproved by the Court, and notify said
                            pottential crediitors of the existence, aamount, andd classificatioon of
                            theeir respectivee claims as sset forth in tthe Schedulees, which may be
                            efffected by incclusion of ssuch informaation (or thee lack thereoof, in
                            casses where the Schedulees indicate no debt duue to the suubject
                            parrty) on a cuustomized prroof of claim  m form provvided to poteential
                            creeditors;

                      (e)   Maaintain a posst office boxx or address for the purppose of receeiving
                            claaims and retu
                                           urned mail, aand process all mail receeived;

                      (f)   Maaintain an electronic
                                         e          pl atform for ppurposes off filing prooofs of
                            claaim;

                      (g)   Forr all noticess, motions, oorders, or otther pleadinngs or docum  ments
                            serrved, prepare and file, or cause to be filed wiith the Clerrk, an
                            afffidavit or ceertificate of service witthin seven bbusiness dayys of
                            serrvice which includes (i) either a coppy of the nottice served oor the
                            doccket numberr(s) and titlee(s) of the pleading(s) seerved, (ii) a llist of
                            perrsons to whom it was m    mailed (in aalphabetical order) with their
                            add dresses, (iii) the manner of service, aand (iv) the date served;

                      (h)   Proocess all prooofs of claimm received, including thhose receiveed by
                            thee Clerk, cheeck said proocessing for accuracy, aand maintainn the
                            oriiginal proofss of claim in a secure areea;

                      (i)   Maaintain the official
                                            o       claim
                                                        ms register ffor each Debbtor (collectiively,
                            thee “Claims Registers”) onn behalf of the Clerk; uupon the Cllerk’s
                            reqquest, proviide the Cleerk with ceertified, dupplicate unoffficial
                            Claaims Registers; and sspecify in the Claim          ms Registerss the
                            folllowing info ormation forr each claiim docketedd: (i) the cclaim
                            num mber assignned; (ii) the ddate received; (iii) the nname and adddress
                            of the claiman   nt and agennt, if appliccable, who filed the cclaim;
                            (iv
                              v) the amoun  nt asserted; (v) the asseerted classiffication(s) oof the
                            claaim (e.g., seecured, unse cured, priorrity, etc.); (vvi) the appliicable
                            Deebtor; and (vii) any dispoosition of thee claim;

                      (j)   Pro
                              ovide publicc access to thhe Claims RRegisters, inccluding com
                                                                                           mplete
                            pro
                              oofs of claim
                                          m with attachhments, if anny, without ccharge;

                      (k)   Im
                             mplement neccessary securrity measurees to ensure the completeness
                            andd integrity of
                                            o the Claim
                                                      ms Registerss and the saafekeeping oof the
                            oriiginal claimss;

                                                 8
DOCS_LA:336191.4
                   Case 21-10457    Doc 5     Filed 03/01/21       Page 9 of 14




                      (l)   Reecord all traansfers of cllaims and pprovide any notices of such
                            tran
                               nsfers as req
                                           quired by Baankruptcy Ruule 3001(e);

                      (m)   Reelocate, by messenger
                                          m          orr overnight ddelivery, all of the court-filed
                            pro
                              oofs of claim
                                          m to the officces of Strettoo, not less thhan weekly;

                      (n)   Uppon completiion of the ddocketing proocess for alll claims received
                            to date for eacch case, turnn over to thee Clerk copiies of the Claims
                            Reegisters for th
                                            he Clerk’s reeview (uponn the Clerk’s request);

                      (o)   Moonitor the Court’s
                                          C       dockeet for all nootices of apppearance, adddress
                            chaanges, and claims-relate
                                           c           ed pleadingss and orderss filed and m  make
                            neccessary notaations on annd/or changees to the claaims registerr and
                            any
                              y service orr mailing li sts, includinng to identify and elim minate
                            dupplicative nam
                                           mes and adddresses from such lists;

                      (p)   Ideentify and co
                                           orrect any inncomplete oor incorrect addresses inn any
                            maailing or serv
                                           vice lists (to the extent suuch informaation availablle);

                      (q)   Assist in the disseminatiion of infoormation to the publicc and
                            resspond to req
                                          quests for addministrativee informationn regarding these
                            Chhapter 11 Cases
                                           C      as diirected by the Debtorrs or the C     Court,
                            inccluding throu
                                           ugh the use oof a case website and/or call center;

                      (r)   If these
                               t     Chapteer 11 Cases aare converteed to cases uunder chapterr 7 of
                            thee Bankruptcy y Code, conntact the Cleerk’s office w  within three days
                            of notice to Strretto of entryy of the ordeer convertingg the cases;

                      (s)    hirty days prrior to the cclose of these Chapter 11 Cases, tto the
                            Th
                            exttent practicaable, requestt that the Deebtors submmit to the Coourt a
                            pro
                              oposed order dismissingg Stretto as Claims andd Noticing A     Agent
                            andd terminating g its services in such cappacity upon completion of its
                            dutties and resp
                                           ponsibilities and upon thhe closing off these Chaptter 11
                            Caases;

                      (t)   Wiithin seven days
                                           d     of noticce to Strettoo of entry off an order closing
                            theese chapter 11
                                           1 cases, proovide to the C  Court the finnal version oof the
                            Claaims Registeers as of the date immeddiately beforre the close oof the
                            Chhapter 11 Casses; and

                      (u)   At the close ofo these Chaapter 11 Casses, (i) box and transpoort all
                            oriiginal documments, in prooper format,, as provideed by the Cllerk’s
                            offfice, to (A) the Philaddelphia Fedeeral Recordds Center, 114700
                            Townsend Roaad, Philadellphia, PA 199154-1096 oor (B) any other
                            loccation requeested by tthe Clerk’s office, annd (ii) dockket a
                            commpleted SF-135 Form indicating the accessiion and loccation
                            num mbers of thee archived cllaims.


                                                9
DOCS_LA:336191.4
                     Case 21-10457      Doc 5     Filed 03/01/21      Page 10 of 14




                   17.           ms Registers shall be opeen to the puublic for exam
                         The Claim                                                 mination wiithout

charge du
        uring regularr business ho
                                 ours and on a case-speciific website m
                                                                      maintained bby Stretto.

C.      Professional
        P            Compensattion

                   18.   The Debto
                                 ors respectfu
                                            fully requestt that the unndisputed feees and expenses

incurred by Stretto in the perfformance of the abovee services bbe treated aas administrrative

expensess of the Debtors’ estatess pursuant to
                                             o 28 U.S.C. § 156(c) andd section 503(b)(1)(A) oof the

Bankrupttcy Code and
                   d be paid in the ordinary
                                           y course of bbusiness witthout furtherr application to or

order of the
         t Court. Stretto
                  S       agreees to maintain
                                            n records off all servicess showing daates, categoriies of

services, fees charged, and expen
                                nses incurred, and to serrve monthlyy invoices onn the Debtorrs, the

office off the United States Trusttee, counsel for the Debbtors, counseel for any official comm
                                                                                              mittee

monitorin
        ng the expeenses of thee Debtors, and
                                          a any parrty-in-interesst who speccifically reqquests

service of
        o the month
                  hly invoices. If any disp
                                          pute arises reelating to thhe Engagemeent Agreemeent or

monthly invoices, th
                   he parties sh
                               hall meet and
                                         a confer iin an attemppt to resolvve the dispuute; if

resolution
         n is not achiieved, the paarties may seeek resolutioon of the mattter from thee Court.

                   19.   Prior to th
                                   he Petition Date,
                                               D     the Debbtors providded Stretto aan advance iin the

amount of
       o $10,000.0
                 00. Stretto seeks to firsst apply the advance to all prepetitiion invoicess, and

thereafterr, to have th
                      he advance replenished
                                           d to the origginal advancce amount, aand thereafteer, to

hold the advance un
                  nder the Eng
                             gagement Ag
                                       greement duuring these C
                                                              Chapter 11 C
                                                                         Cases as seccurity

for the paayment of feees and expeenses incurreed under the Engagemennt Agreementt.

                   20.   Additionallly, under th
                                               he terms of tthe Engagem
                                                                      ment Agreem
                                                                                ment, the Deebtors

have agrreed to ind
                  demnify, defend, and hold
                                       h    harmleess Stretto and its meembers, offficers,



                                                    10
DOCS_LA:336191.4
                     Case 21-10457     Doc 5      Filed 03/01/21       Page 11 of 14




employeees, representtatives, and agents undeer certain cirrcumstances specified inn the Engageement

Agreemeent, except in circumstaances resultin
                                            ng solely froom Stretto’ss gross neglligence or w
                                                                                            willful

miscondu
       uct or as ottherwise pro
                              ovided in th
                                         he Engagemeent Agreem
                                                             ment or Ordeer. The Deebtors

believe th
         hat such an indemnificaation obligatiion is custom
                                                          mary, reasonnable, and neecessary to rretain

the servicces of a Claiims and Notiicing Agent in these Chaapter 11 Casses.

D.      Disinterested
        D           dness

                   21.   Although the Debtors do not proppose to emplloy Stretto uunder sectionn 327

of the Baankruptcy Code
                   C    pursuan
                              nt to this ap
                                          pplication (suuch retentionn will be soought by sepparate

applicatio
         on), Stretto has
                      h nonetheless revieweed its electroonic databasee to determine whether iit has

any relattionships witth the credittors and parrties in intereest providedd by the Debbtors, and, tto the

best of th
         he Debtors’ knowledge, information
                                          n, and belieff, and exceppt as discloseed in the Beetance

Declaratiion, Stretto has represen
                                 nted that it neither holdds nor repreesents any innterest mateerially

adverse to
        t the Debtorrs’ estates in
                                 n connection
                                            n with any m
                                                       matter on whiich it would be employedd.

                   22.   Moreover,, in connectiion with its retention as Claims andd Noticing A
                                                                                              Agent,

Stretto reepresents in the
                       t Betance Declaration
                                           n, among othher things, thhat:

                         (a)    Strretto is not a creditor of tthe Debtors;;

                         (b)    Strretto will no
                                               ot consider itself emplloyed by thhe United S     States
                                govvernment annd shall not seek any coompensationn from the U   United
                                Staates governm
                                              ment in its caapacity as thhe Claims andd Noticing A
                                                                                                 Agent
                                in these
                                    t    Chapteer 11 Cases;

                         (c)    By
                                 y accepting employmennt in these Chapter 11 Cases, Stretto
                                waaives any rig
                                              ghts to receivve compenssation from tthe United S
                                                                                              States
                                govvernment in connection with these CChapter 11 C
                                                                                 Cases;

                         (d)    In its capacity as the Claim  ms and Notiicing Agent in these Chhapter
                                11 Cases, Strettto will not bbe an agent of the Uniteed States andd will
                                nott act on behaalf of the Unnited States;


                                                     11
DOCS_LA:336191.4
                     Case 21-10457     Doc 5     Filed 03/01/21      Page 12 of 14




                         (e)    Strretto will no
                                               ot employ any past orr present em  mployees oof the
                                Deebtors in connnection witth its work as the Claim
                                                                                  ms and Notticing
                                Aggent in these Chapter 11 Cases;

                         (f)    Strretto is a “disintereste
                                              “             d person” as that term m is defineed in
                                secction 101(14
                                              4) of the Bannkruptcy Codde with respect to the matters
                                upoon which it is
                                               i to be engaaged;

                         (g)    In its capacity as Claims aand Noticingg Agent in these Chaptter 11
                                Caases, Stretto will not inttentionally m
                                                                        misrepresentt any fact too any
                                perrson;

                         (h)    Strretto shall be under thee supervisionn and controol of the Cllerk’s
                                offfice with resspect to thee receipt andd recordatioon of claimss and
                                claaim transferss;

                         (i)    Strretto will comply with aall requests oof the Clerkk’s office annd the
                                guiidelines promulgated byy the Judicial Conferennce of the U    United
                                Staates for the im
                                                 mplementatiion of 28 U.S.C. § 156(cc); and

                         (j)    No
                                 one of the seervices provvided by Strretto as Claiims and Notticing
                                Ag
                                 gent in thesee Chapter 1 1 Cases shaall be at thee expense oof the
                                Cleerk’s office.


                   23.   Stretto wiill supplem
                                             ment its discclosure to the Court if any facts or

circumstaances are disscovered thaat would requ
                                              uire such addditional discclosure.

E.      Compliance
        C          with Claim
                            ms and Noticcing Agent P
                                                   Protocol

                   24.   This appliication com
                                             mplies with tthe Claims Agent Prottocol, in thaat the

Debtors have obtain
                  ned and rev
                            viewed engaagement prooposals from
                                                             m at least ttwo other C
                                                                                   Court-

approved
       d claims an
                 nd noticing agents to ensure seleection throuugh a com
                                                                      mpetitive proocess.

Moreoveer, the Debto
                   ors submit, based
                               b     on alll engagemennt proposals obtained annd reviewedd, that

Stretto’s rates are com
                      mpetitive an
                                 nd reasonablee given Strettto’s quality of services and expertisse.

F.      The
        T Relief is Necessary to Avoid Im
                                        mmediate an
                                                  nd Irreparaable Harm

                   25.   Under Ban
                                 nkruptcy Ru
                                           ule 6003, thee court mayy grant a mootion to “usee . . .

property of the estatee, including a motion to pay all or ppart of a claim
                                                                         m that arosee before the filing


                                                   12
DOCS_LA:336191.4
                     Case 21-10457      Doc 5     Filed 03/01/21      Page 13 of 14




of the peetition” with
                     hin 21 days after the com
                                             mmencemennt of a chappter 11 case to the extennt the

“relief is necessary to
                     t avoid imm
                               mediate and irreparable harm.” Fed R. Bankr. P 6003. Heree, the

         quested is necessary
relief req          n         to avoid immeediate and iirreparable hharm to the Debtors annd the

estate, ass set forth in
                       n the First Day
                                   D Declaraation, and is therefore apppropriate uunder Bankruuptcy

Rule 600
       03.

                   26.   As discusssed above, th
                                               he urgency oof the relief rrequested juustifies immeediate

relief. To
         o ensure thee relief requeested is imp
                                              plemented im
                                                         mmediately, the Debtorss request thaat the

Court waaive the notiice requirem
                                ments under Bankruptcy
                                            B          Rule 6004((a), if applicable, and thhe 14-

day stay of an ordeer authorizin
                               ng the use, sale, or leaase of propeerty under B
                                                                              Bankruptcy Rule

6004(h).

                                                NOTICE
                                                N

                   27.   The Debto
                                 ors will prov
                                             vide notice of this Mottion to: (i) tthe Office oof the

United States
       S      Trusteee for the District
                               D        of Delaware;
                                           D         ((ii) the credditors listed on the Debbtors’

consolidaated list of thirty cred
                                ditors holdin
                                            ng the largeest unsecureed claims; (iii) the Intternal

Revenue Service; (iv
                   v) counsel to
                               o the DIP Leender; (v) coounsel to thee Prepetitionn Lender; (vvi) the

Office off the United States Attorrney for the District of D
                                                           Delaware; aand (vii) all pparties entitlled to

notice pu
        ursuant to Lo
                    ocal Rule 90
                               013-1(m). A copy of the Motion is aalso availablee on the Debbtors’

case web
       bsite at https://cases.strettto.com/Mob
                                             biTV. Due too the urgenccy of the reliief requestedd, the

Debtors submit
        s      that no
                    n other or further
                               f       noticee is necessarry.




                                                    13
DOCS_LA:336191.4
                     Case 21-10457     Doc 5     Filed 03/01/21     Page 14 of 14



                                       NO PRIIOR REQU
                                                    UEST

                   28.   The Debto
                                 ors have nott made any pprior requesst for the rellief sought hherein

to this Co
         ourt or any other
                     o     court.
                                           CON
                                             NCLUSION
                                                    N


                   WHER
                      REFORE, the
                              t Debtors respectfullyy request enntry of the Proposed O
                                                                                     Order

granting the relief requested hereein and such
                                             h other and ffurther relieff as the Couurt may deem
                                                                                               m just

and proper.

                 021
Dated: March 1, 20                              PACHULSK
                                                       KI STANG ZIEHL & JO
                                                                         ONES LLP
       Wilmingtonn, Delaware
                                                /s/ Mary F. Caloway
                                                Debra I. Grrassgreen (prro hac vice aapplication ppending)
                                                Jason H. Roosell (pro haac vice appliccation pendiing)
                                                Mary F. Caaloway (DE B  Bar No. 3059)
                                                919 North MMarket Streeet, 17th Flooor
                                                Wilmingtonn, DE 198999-8705
                                                Telephone:     302-652-4100
                                                Facsimile:     302-652-4400
                                                Email:         dgrassgrreen@pszjlaw   w.com
                                                               jrosell@
                                                                      @pszjlaw.com  m
                                                               mcalowaay@pszjlaw.com

                                                [Proposed] Counsel to tthe
                                                Debtors andd Debtors inn Possession




                                                   14
DOCS_LA:336191.4
